                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

 LAVAR FERRELL,                                 :
                                                :
                     Petitioner,                :
                                                :
                                                :
               v.                               : No. 5:19-cv-00151-MTT-MSH
                                                :
                                                :
 STATE OF GEORGIA,                              :
                                                :
                     Respondent.                :
                                                :

                                ORDER OF DISMISSAL

       Petitioner Lavar Ferrell, currently confined at the Riverbend Correctional Facility

in Milledgeville, Georgia, filed a pro se petition for writ of mandamus under 28 U.S.C. §

1651 in this Court on April 22, 2019, and he appeared to seek to proceed without

prepayment of the Court’s filing fee. Mot. for Writ of Mandamus, ECF No. 1. On May

17, 2019, the United States Magistrate Judge advised Petitioner that his motion to proceed

in forma pauperis was incomplete and ordered Petitioner to file a signed inmate trust

account certification and a printout showing the transactional history of his inmate trust

account. Order, ECF No. 4 at 1-2. The Magistrate Judge gave Petitioner twenty-one days

to comply and cautioned Petitioner that his failure to do so could result in the dismissal of

this action. Id.

       When Petitioner failed to respond by the deadline, the Magistrate Judge directed

Petitioner to show cause why this action should not be dismissed due to his failure to follow
the Court’s directives. Order to Show Cause, ECF No. 5 at 1-2. Petitioner was again

afforded twenty-one days to respond, and he was again cautioned that failure to comply

with the Court’s directives would result in dismissal of his petition. Id., ECF No. 5 at 2.

       As of the date of this Order, the deadline for Petitioner to show cause has passed

without response from Petitioner. Accordingly, the instant action is hereby DISMISSED

WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police

Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an

action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court order.”

(citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544

(5th Cir. 1978))).



       SO ORDERED, this 12th day of July, 2019.


                                           S/Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
